NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2530-19

ROSELLE BOROUGH BOARD
OF EDUCATION,

         Plaintiff-Appellant,

v.

LOVENA BATTS,

         Defendant-Respondent,

and

DR. ANDREE Y. McKISSICK,
arbitrator, and DR. LAMONT
REPOLLET, Commissioner of
Education,

     Defendants.
_____________________________

                   Argued May 3, 2021 – Decided August 20, 2021

                   Before Judges Messano, Hoffman, and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Union County, Docket No.
                   C-000143-19.
            Stephen J. Edelstein argued the cause for appellant
            (Weiner Law Group, LLP, attorneys; Stephen J.
            Edelstein, of counsel and on the briefs).

            Nicholas Poberezhsky argued the cause for respondent
            (Caruso Smith Picini, PC, attorneys; Timothy R.
            Smith and Nicholas Poberezhsky, of counsel; Sara B.
            Liebman, on the brief).

PER CURIAM

      This appeal arises from a pending arbitration proceeding, involving tenure

charges filed by appellant Roselle Board of Education (the Board) against one

of its teachers, respondent Lovena Batts. The Board appeals from Chancery

Division orders that denied its request for a preliminary injunction and then

dismissed its complaint without prejudice. The Board sought interim relief to

reverse rulings made by the arbitrator assigned to hear the case, asserting the

arbitrator lacked authority to permit respondent to file late responses to

discovery requests. Finding no basis to disturb the challenged orders, we affirm.

                                        I.

      We begin with a review of the well-established law governing arbitration

proceedings. "Arbitration can attain its goal of providing final, speedy and

inexpensive settlement of disputes only if judicial interference with the proc ess

is minimized; it is, after all, 'meant to be a substitute for and not a springboard

for litigation.'" Barcon Assocs., Inc. v. Tri-County Asphalt Corp., 86 N.J. 179,

                                                                            A-2530-19
                                        2
187 (1981) (quoting Korshalla v. Liberty Mut. Ins. Co., 154 N.J. Super. 235,

240 (Law Div. 1977)). With that goal in mind, "[a]rbitration should spell

litigation's conclusion, rather than its beginning . . . ." Borough of E. Rutherford

v. E. Rutherford PBA Local 275, 213 N.J. 190, 201 (2013) (alteration in

original) (quoting N.J. Tpk. Auth. v. Local 196, I.F.P.T.E., 190 N.J. 283, 292

(2007)). Indeed, "[t]he public policy of this State favors arbitration as a means

of settling disputes that otherwise would be litigated in a court." Badiali v. N.J.

Mfrs. Ins. Grp., 220 N.J. 544, 556 (2015).

      Arbitrators are granted broad powers to decide issues of fact and law, and

their decisions "are given collateral estoppel effect by reviewing courts."

Barcon, 86 N.J. at 187 (citation omitted). As a result, "courts grant arbitration

awards considerable deference." E. Rutherford PBA Local 275, 213 N.J. at 201.

Because a trial court's decision to affirm or vacate an arbitration award is a

decision of law, however, our review is de novo. Minkowitz v. Israeli, 433 N.J.

Super. 111, 136 (App. Div. 2013).

      This appeal concerns a teacher-tenure arbitration conducted pursuant to

the Tenure Employees Hearing Law (TEHL), N.J.S.A. 18A:6-10 to -18.1. In

Bound Brook Bd. of Educ. v. Ciripompa, 228 N.J. 4, 11-12 (2017) (alterations




                                                                             A-2530-19
                                         3
in original), our Supreme Court addressed arbitration proceedings under the

TEHL:

           New Jersey's TEHL provides tenured public school
           teachers with certain procedural and substantive
           protections from termination.      N.J.S.A. 18A:6-10
           provides that no tenured employee of the public school
           system "shall be dismissed or reduced in compensation
           . . . except for inefficiency, incapacity, unbecoming
           conduct, or other just cause." If the charges are
           substantiated, they are submitted for review by the
           Commissioner.         N.J.S.A. 18A:6-11.       If the
           Commissioner determines the tenure charges merit
           termination, the case is referred to an arbitrator.
           N.J.S.A. 18A:6-16. "The arbitrator's determination
           shall be final and binding," but "shall be subject to
           judicial review and enforcement as provided pursuant
           to N.J.S.[A.] 2A:24-7 through N.J.S.[A.] 2A:24-10."
           N.J.S.A. 18A:6-17.1. Pursuant to the cross-referenced
           statutes, there are four bases upon which a court may
           vacate an arbitral award:

                    a. Where the award was procured by
                       corruption, fraud or undue means;

                    b. Where there was either evident
                       partiality or corruption in the
                       arbitrators, or any thereof;

                    c. Where the arbitrators were guilty of
                       misconduct in refusing to postpone
                       the hearing, upon sufficient cause
                       being shown therefor, or in refusing
                       to hear evidence, pertinent and
                       material to the controversy, or of any
                       other misbehaviors prejudicial to the
                       rights of any party;

                                                                     A-2530-19
                                      4
                      d. Where the arbitrators exceeded or so
                         imperfectly executed their powers
                         that a mutual, final and definite
                         award upon the subject matter was
                         not made.

                      [N.J.S.A. 2A:24-8.]

      A court may also modify or correct an award if 1) there was an evident

mathematical mistake; 2) the arbitrator made an award on a claim not submitted

to arbitration; or 3) "the award is imperfect in a matter of form not affecting the

merits of the decision . . . ." N.J.S.A. 2A:23B-24(a). Generally, a court may

only confirm, vacate, modify, or correct arbitration awards on the grounds

provided in the statute. See N.J.S.A. 2A:23B-20 to -24.

      In "rare circumstances," however, a court may overturn an arbitration

decision if it violates "a clear mandate of public policy." N.J. Tpk. Auth., 190

N.J. at 294. Such a mandate "must be embodied in legislative enactments,

administrative regulations, or legal precedents, rather than based on amorphous

considerations of the common weal." Borough of Glassboro v. Fraternal Ord.

of Police, Lodge No. 108, 197 N.J. 1, 10 (2008) (citation omitted).

                                        II.

      Respondent, a tenured elementary school teacher, began working for the

Board in September 2000. The Board filed certified tenure charges against

                                                                            A-2530-19
                                        5
respondent with the Commissioner of Education on April 9, 2019, alleging

"incapacity, excessive absenteeism, and other just cause constituting grounds

requiring her dismissal." More specifically, the Board alleged that respondent

was absent forty-six days during the 2015-16 school year, thirty and one-half

days during the 2016-17 school year, and was continuously absent since

September 30, 2017, the day after she was involved in a car accident.

      On May 11, 2019, the Commissioner of Education assigned Dr. Andree

Y. McKissick as the arbitrator for the tenure hearing.       In accordance with

N.J.SA. 18A:6-17.1(b)(3), tenure arbitrations "shall be held before the arbitrator

within 45 days of the assignment of the arbitrator to the case." The employee is

required to produce all evidence upon which he or she intends to rely at least ten

days prior to the start of the arbitration. Ibid. On May 17, and June 3, 2019,

respondent timely served her pre-hearing disclosures. Dr. McKissick directed

the parties to submit their witness lists and a written copy of their opening

statements by June 20, 2019. The Board met this deadline, but respondent did

not; later that afternoon, Dr. McKissick conducted a telephone conference with

the attorneys for the parties and set the next hearing date for July 10, 2019.

      Approximately two weeks later, on July 3, 2019, respondent's attorney

contacted Dr. McKissick and advised her that he would no longer be


                                                                           A-2530-19
                                        6
representing respondent; in addition, he requested a sixty-day adjournment of

the arbitration hearing so that respondent could retain new counsel.         Dr.

McKissick granted this request, over the Board's objection. On July 12, Dr.

McKissick contacted the Commissioner of Education and requested that the

timeframe to continue the arbitration be extended until September 3, 2019. The

Commissioner granted her request. On August 22, 2019, respondent hired new

counsel. Thereafter, Dr. McKissick scheduled the hearing to reconvene on

October 17, 2019.

      Prior to the continuation of the arbitration, respondent supplemented her

previous discovery disclosures; upon receipt, the Board moved to suppress the

supplemental disclosures.   On October 7, 2019, Dr. McKissick denied the

Board's motion, finding that the June 20, 2019 conference call was "a

preliminary hearing," noting "there was no sworn testimony, [no] exhibits, no

direct or cross-examinations nor rebuttals heard" on that date. In addition, Dr.

McKissick explained that "October 17th starts the true, evidentiary hearing" in

this matter; thus, "October 7, 2019 should be the operative date to cure the

outstanding discovery issues."     She then found that respondent "was in

compliance" with her discovery obligations and denied the Board's motion to

suppress.


                                                                         A-2530-19
                                       7
      On October 15, 2019, the Board filed an order to show cause and verified

complaint in the Chancery Division seeking to 1) enjoin and restrain the October

17, 2019 arbitration hearing; 2) remove Dr. McKissick for "arbitral

misconduct"; 3) order the Commissioner of Education to assign a new arbitrator;

4) determine that the underlying tenure matter commenced on June 20, 2019,

and that all disclosures must have been provided on or before June 10, 2019; 5 )

order the newly assigned arbitrator to bar respondent's supplemental disclosures;

and 6) vacate the arbitrator's verbal decision of October 7, 2019. The court

granted the order to show cause and temporarily restrained the arbitration from

proceeding. After respondent filed her answer on October 28, 2019, the court

allowed the parties to file briefs addressing the relevant issues.

       By order dated January 15, 2020, the court denied the Board's requests

for relief, finding the Board could not satisfy the third prong of Crowe v. De

Gioia, 90 N.J. 126, 132-34 (1981), which required the Board to show a

reasonable probability of success on the merits. The Board argued that the

arbitrator's ruling should be vacated because "its award was procured by

corruption, fraud, and undue means." In its accompanying statement of reasons,

the court rejected this contention, noting that no award has been made in the

case and that "[r]equests for relief . . . cannot be made in the middle of the


                                                                          A-2530-19
                                         8
arbitration hearing due to unfavorable rulings." The court concluded that it

lacked the authority to "adjourn the arbitration hearing, [to] remove Dr.

McKissick, [to] order the Commissioner . . . to appoint a new arbitrator, or [to]

vacate the arbitration verbal decision of October 7, 2019." On January 15, 2020,

the court issued an order denying the Board's request for relief. On February

12, 2020, the court entered an order dismissing the Board's complaint "without

prejudice to such rights as the [Board] may have upon the conclusion of the

Arbitration . . . ."

                                       III.

       On appeal, the Board contends that the arbitrator did not follow the time

limits set forth in N.J.S.A. 18A:6-10; thus, her decision was procured by "undue

means" as she exceeded her powers. The Board further contends that, because

of those errors, the arbitrator must be removed from this matter. Concluding

these arguments lack merit, we affirm substantially for the reasons set forth in

the court's statement of reasons attached to its January 15, 2020 order denying

the Board's requests for relief. We add the following comments.

       N.J.S.A. 2A:24-8, the statute cited by the Board as authority for vacating

the arbitrator's October 7, 2019 decision, addresses vacating arbitration awards;

however, no award has been issued in this case. The court denied the Board's


                                                                          A-2530-19
                                        9
requests for relief after determining it lacked authority to intervene before the

arbitration concluded. Like the motion court, we discern no basis to overturn

the arbitrator's ruling under N.J.S.A. 2A:24-8, particularly given the deference

owed to an arbitrator's ruling.

      We are satisfied the trial court correctly denied the Board's requests for

relief. The cases cited by the Board, including Arista Mktg. Assocs., Inc. v. The

Peer Grp., Inc., 316 N.J. Super. 517 (App. Div. 1998), and Belanger v. State

Farm Mut. Auto Ins. Co, 426 N.Y.S.2d 140 (1980), are clearly distinguishable.

In Arista, one of the arbitrators had, in fact, previously served as the attorney

for one of the parties. 316 N.J. Super. at 532. In Belanger, there was a request

for judicial intervention to remove the arbitrator for partiality and misconduct,

among other requests, before an arbitration award was issued. 426 N.Y.S. 2d at

141. While the court in that case stated that where a party becomes aware of

misconduct or partiality of the arbitrator, there was no reason why a court could

not exercise equitable jurisdiction during the proceedings, the case under review

does not involve any such claims of misconduct or partiality. Ibid.

      Affirmed.




                                                                          A-2530-19
                                      10